IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUPERIOR COURT OF PENNSYLVANIA,             : No. 52 MM 2019
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
EARL C. HANDFIELD II,                       :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.